DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 12/8/2021 is acknowledged. Claims 1-9, 11-13, 16-22, 24-39 and 41-45 are currently pending. Claims 10, 14, 15, 23, and 40 have been cancelled. Claims 1-3, 8-9, and 19-22, 24-39 have been withdrawn. Claims 4, 11, 12, 21, 22, 24, 26, 27, and 39 have been amended. Claims 41-45 have been newly added. Accordingly, claims 4-7, 11-13, 16-18 and 41-45 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 11, 16 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0033436 A1; Feb. 10, 2011) in view of Hartman et al. (US 4,409, 375; Oct. 11, 1983). 
	Chen throughout the reference teaches stable aqueous spore-containing chemical formulations which comprise pesticides and biocides (Abstract). Chen in example 4 expressly discloses a formulation comprising the insecticide imidacloprid and the nematicide thiodicarb. Chen in example 4 discloses the pH of the formulation being 7.9 and also teaches a general range of pH of the formulation which 2.5 to 9.5 (Para 0078). The reference also teaches comprising optionally at least one biocide such as formaldehyde. Chen teaches that in one embodiment, the formulations include at least one biocide component (Abstract; Para 0054-0055). The reference discloses including optionally at least one 

	The teachings of Chen have been set forth above. 
	Chen does not expressly teach formulations comprising a safener such as sodium bisulfite as recited in the instant claims. As such, Chen also does not teach an amount of the safener and a mole ratio of the safener to the biocide. However, these deficiencies are cured by Hartman et al.
	Hartman et al. teaches scavenging aldehydes such as formaldehyde utilizing bisulfite salts (Col. 1, line 5-8). It teaches formaldehyde is very volatile, has a very unpleasant odor which irritates the eyes and nasal passages and may give rise to other health problems. It teaches it is very important for health reasons to limit the concentration of aldehydes in the environment and to minimize the amounts of aldehyde released from products. (Col. 1, line 25-36). It specifically teaches sodium bisulfite as an effective scavenger of formaldehyde is included in an effective concentration range of less than 10% by weight. It also discloses that sulfur-based additives such as sodium bisulfite have been used to reduce the amount of formaldehyde release and the formaldehyde to sulfur molar ratio is between 1 to 10 and 10 to 7. (see: col. 2, line 2-47). Also, as discussed supra, Chen teaches the amount of biocide (e.g. formaldehyde) is from 0.5% to 12% and Hartman teaches the amount of sodium bisulfite (i.e. safener) is less than 10% and these concentrations taught by the references overlap the instantly claimed ratio of the safener and the biocide.   

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Chen to incorporate the teachings of Hartman and include sodium In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
	With regards to the biocide (e.g. formaldehyde), even though Chen does not expressly exemplify a formulation comprising formaldehyde, it does teach optionally including a biocide, as discussed supra. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Chen teaches the optional inclusion of the biocide which gives two choices of either adding the biocide or not adding it and it would have been obvious to one skilled in the art to envision including the see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 4-7, 11, 12-13, 16, 41-43 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0033436 A1; Feb. 10, 2011) in view of Hartman et al. (US 4,409, 375; Oct. 11, 1983) as applied to claims 4-7, 11, 16 and 41-43 above, and further in view of Witschonke et al. (US 3,988,277; Oct. 26, 1976) 
The teachings of the above references have been set forth above.
The above references do not teach the formulation also comprising N,N-dimethylamine (i.e. dimethylamine) as recited in the instant claims. As such, the mole ratio of sulfite and amine is also not taught in the above cited references. However, these deficiencies are cured by Witschonke.
   Witschonke discloses dimethylamine is an effective formaldehyde scavenger. It teaches including the formaldehyde scavenger from about 0.01% to 2% by weight and a ratio of 1 mole of formaldehyde and 1 mole of dimethylamine, which overlaps the instantly claimed ratio of biocide and safener. (see: Col. 3, line 43-47; Col. 4, line 1-5 and line 39-42). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Witschonke 
With respect to the instantly claimed mole ratio of sulfite and amine, as discussed supra, Hartman teaches sodium bisulfite as an effective scavenger of formaldehyde is included in an effective concentration range of less than 10% by weight. Witschonke discloses dimethylamine is an effective formaldehyde scavenger and it teaches including the formaldehyde scavenger from about 0.01% to 2% by weight. These concentrations taught by the references overlap the instantly claimed ratio of the sulfite and amine. Also, as discussed above, the Hartman and Witschonke reference teach 1 mole of sulfite and amine can be included, which also overlaps the instantly claimed mole ratio of sulfite and amine. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .
Claims 4-7, 11, 16, 17-18, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0033436 A1; Feb. 10, 2011) in view of Hartman et al. (US 4,409, 375; Oct. 11, 1983) as applied to claims 4-7, 11, 16 and 41-43  above, and further in view of Horiuchi et al. (Planta, 222, 848-857 (2005)).
The teachings of the above references have been set forth above.
The above references do not teach the formulation also comprising the microbial inoculant Rhizobium. However, this deficiency is cured by Horiuchi et al. 
Horiuchi teaches it is known that rhizobium help their host legume plants such as soybeans by providing essential nutrients and it further discloses that soil nematodes mediate positive interaction between legume plants and rhizobium bacteria, leading to nodulation. (Title; Abstract; Introduction; Discussion).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Horiuchi and also include rhizobium in the formulation. Chen teaches that its formulation can be used to treat soy bean crops (Para 0088; 0028; Claims) and as discussed supra, the formulation comprises thiodicarb which is a nematicide used to treat plants which are infested with nematodes. One skilled in the art would have been motivated to include rhizobium bacteria because Horiuchi teaches that rhizobium help their host legume plants such as soybeans by providing essential nutrients and it further discloses that soil nematodes mediate positive interaction between legume plants and rhizobium bacteria, leading to nodulation. Since Chen teaches treating soybeans and plants infested with nematodes, one would have been strongly motivated to also incorporate rhizobium into the formulation to provide essential 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 12/08/2021, with respect to the 103 rejection have been fully considered but they are not persuasive. 
Applicant argued that while exposure of formaldehyde to sulfite ion such as sodium bisulfite has been shown to be useful for disposal of formaldehyde waste, there are challenges in using such safener in plants along with other pesticides. It was argued sodium bisulfite is considered toxic to germinating and growing cells and thus use of sodium bisulfite to reduce toxicity of formaldehyde containing pesticide formulations on microbial inoculants, such as Rhizobium, was believed to be undesirable because of the potential toxicity to the inoculants. It was also argued the reaction between formaldehyde and sodium bisulfite is reversible and thus even if the sodium bisulfite did not kill the inoculant, enough formaldehyde might be available to kill the inoculant. Further, applicant argued that insecticidal formulations containing thiodicarb carry a thiocarbamoyl group, which is subject to nucleophilic attack, including sulfide or bisulfite attack. It was argued that, therefore, one skilled in the art would not be motivated to include sodium bisulfite and microbial inoculant into Chen’s formulation. 
In response, firstly it is argued that Chen discloses bisulfites as suitable stabilizers can be included in the formulation in which formaldehyde is a suitable biocide (Claim 11). As discussed above, Chen also discloses thiodicarb as a suitable pesticide in the formulation (Claim 11). Thus, Chen clearly 
	Applicant argued the claimed formulation does not contain any spores and formulations containing spores exhibit different needs than formulations comprising chemical pesticides. It was argued that one skilled in the art would not be motivated to turn to the teachings of Chen when investigating for formulation comprising pesticides, such as imidacloprid and thiodicarb with a biocide and a safener to reduce the toxicity of the biocide.
	In response, firstly, it is argued that the instant claims use the transitional phrase “comprising of” and this allow there to be additional components not recited in the instant claims. Further, as discussed in the 103 rejections above, Chen discloses including imidacloprid and thiodicarb along with biocide (e.g. formaldehyde) and further suggests bisulfites can be added as stabilizers. Thus, applicant’s arguments regarding Chen teaching spore containing formulations is not persuasive. 

In response to applicant's argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hartmann and Witschonke disclose formaldehyde having unwanted effects. For example, as discussed above, Hartman teaches that formaldehyde can give rise to health problems and it is very important for health reasons to limit the concentration of aldehydes in the environment and to minimize the amounts of aldehyde released from products and specifically teaches sodium bisulfite as an effective scavenger of formaldehyde. Since Chen teaches the inclusion of a biocide such as formaldehyde, one skilled in the art would have been motivated to turn to the teachings of Hartmann and Witschonke and have a reasonable expectation of success in including the formaldehyde scavengers into the formulation of Chen even if Hartmann and Witschonke are not directed to treatment of plants. 
	Applicant argued that Horiuchi is directed to how soil nematodes mediate positive interactions between legume plants and rhizobium bacteria, but does not mention anything about the other components of the formulation, such as the pesticide, biocide or safener. 
In response to applicant's argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Chen teaches that its formulation can be used to treat soy bean crops (Para 0088; 0028; Claims) and as discussed supra, the formulation comprises thiodicarb which is a nematicide used to treat plants which are infested with nematodes. One skilled in the art would have been motivated to 
Applicant argued that none of the references mention the problem of reducing toxicity of a biocide in a biocide-containing pesticide. 
In response, it is argued that reduction of toxicity of the biocide is an unappreciated property that would necessarily occur since the combination of the references cited above teach all the components recited in the instantly claimed composition. ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I.”
Applicant argued that none of the cited references suggest the claimed ratio of safener and biocide. 
In response, as discussed supra, Hartman discloses that sulfur-based additives such as sodium bisulfite have been used to reduce the amount of formaldehyde release and the formaldehyde to sulfur molar ratio is between 1 to 10 and 10 to 7. (see: col. 2, line 2-47). Also, as discussed supra, Chen teaches the amount of biocide (e.g. formaldehyde) is from 0.5% to 12% and Hartman teaches the amount of 
Applicant also argued of unexpected results wherein the claimed formulation provides an unpredictable and surprising effect in terms of reducing toxicity of biocides found within certain pesticides while still maintaining efficacy of the pesticide. Applicant pointed to Example 1 and Table 1 and argued the results for sodium bisulfite in Table 1 were demonstrated to be superior having higher average cfu/g compared to other proposed methods. Applicant also pointed to Example 3 and argued 1 molar equivalent of sodium bisulfite and dimethyl amine did not significantly degrade thiodicarb or imidacloprid within 24 hour period. 
In response, firstly it is argued that while sample no. 4 resulted in highest cfu/g (9.76E+08), applicant have not shown whether this result is statistically and practically significant compared the other cfu/g value in Table 1. For example, sample no. 2 resulted in 9.20E+08 cfu/g, which is very close to the cfu/g value of sample no. 4 and applicant have not provided evidence of this difference being statistically and practically significant. Further, sample no. 6-9 contain sodium bisulfite with K2HPO4 but resulted in a much lower cfu/g value than some of the comparative samples. Sample no. 6-9 contain K2HPO4 and it is unclear whether K2HPO4 is what causes the lower cfu/g value. The claims do not recite excluding K2HPO4 and thus it is unclear to the examiner why the cfu/g value for samples containing sodium bisulfite with K2HPO4 are much lower than other comparative samples and the sample containing sodium bisulfite with no K2HPO4. Similarly, in Table 3 of example 3, the sample containing sodium bisulfite+dimethyl amine and the comparative examples show similar results in terms of thiodicarb and imidacloprid degradation and it is unclear to the examiner how the inventive samples have unexpected results compared to the comparative examples. It is requested that applicant precisely point out the particular data in Tables 1-3 which applicant believe is represents unexpected results and also provide evidence that the results are in fact of statistical and practical significant. 

In response, applicant is respectfully directed to the modified 103 rejections above which meet the limitations recites in new claims 41-45.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616